On Application for a Rehearing.
Opponents, in their application for a rehearing, object in the first place to the reduction from $4.50 per acre per annum to $2.75 for rent of plantation 1881 to 1891, inclusive.
A number of plantations in the immediate neighborhood have been leased for less per annum than the amount allowed by this court.
The following land owners, cultivators or planters, W. C. Brownlee, J. O. Wimbish, W. O. Vance, D. E. Nicholson, J. M. Arnold and others, estimated the rental at less than the amount fixed by the court.
About an equal number of witnesses testified to a larger amount.
We gave weight to the testimony as to rental of other lands of about the same value and allowed as much for the lands in question.
In deciding the value of the rent the improved condition of the place could not be overlooked.
The opponents aver that “it is confessedly one of the finest on Red river.”
During fifteen years the land was fertilized, drained and fenced at the tutor’s individual expense.
The testimony shows that had it been rented out each year, or for a term of years, the rental would have been less, also the present value of the place. The second ground is not supported by the facts.
*148The $500 and interest for the rental of 1880 are a part of the judgment.
The amount of $931.50 was reduced to $500, and $431.50 plus interest was the amount deducted from the judgment.
It is urged by the opponents that if the court reduces the rent allowed to opponents then the tutor’s commission should be reduced on said sum, which would give opponents a credit on that sum of $398.47.
The opponents in their answer to the appeal claimed a reduction of $802.61 in principal and $575.22 in interest; this was allowed.
Our attention having been called to the commissions allowed on the amount deducted from rent account, we have re-examined that issue and find that the amount deducted is not $3984.75, as stated by opponents, but $4832.39.
Without reference to the total, we have added each item of revenue on the debit side of the restated account.
They amount to..............................................................................$23,177 21
Kents deducted............................................................................ 4,832 39
$18,344 29
Commission $1834.48, instead of $2122.74 as heretofore, leaving to be added to the judgment $288.26.

The Board of the Minors.

A deduction of $900 was made from the account for board, as-originally presented.
Considering this reduction and that the minor against whom the account was made out, it is shown, visited and remaine'd at his tutor’s home on Saturdays and Sundays; that he was sick and taken care of by the tutor at his home, we agreed with the district judge that the $84 charged for part of the time he did not board with the tutor should not be deducted.
The questions have been argued at length and the issues well defined.
The amendment is therefore made without granting a rehearing.
It is therefore ordered, adjudged and decreed that our judgment be and is amended by increasing the amount of the judgment by adding $288.26 — i. e., from $6517.16 to $6805.42, the last amount being now the judgment of the court.
As amended the judgment remains undisturbed.